Mr. Chief Justice Sharkey
delivered the opinion of the court.
This suit was founded on two bank notes for the sum of $20 each, and originated before a justice of the peace. It was taken to the circuit court by certiorari, and comes up by appeal from the judgment of that court, dismissing the cause. By the bill of exceptions it appears that the motion to dismiss was sustained solely on the ground that a justice of the peace has not jurisdiction over corporations. The record is accompanied by ably written arguments in support of the judgment of the court, which, were it not for our different view of the constitution and statute law, would be conclusive.
We do not hesitate to recognise the rule, that inferior courts can take no jurisdiction by implication or inference, but we cannot think the rule can have an application in the case before us. We assume the position as undeniably true, that all our courts, both superior and inferior, derive their jurisdiction from the constitution, and that they possess only such jurisdiction as is given, with the incidental powers necessary to carry out that jurisdiction. Wherever jurisdiction is given to an inferior court, it must also have all the incidental power necessary to accomplish the object of its creation. In addition to this, we maintain the further position, that all jurisdiction has been parcelled out and distributed by the constitution; none remains ungranted. It was obviously the design of the convention to create appropriate tribunals for the determination of every matter of litigation. If the argument in this case is based upon correct principles, this design has not been accomplished, and we should thus defeat by construction, the declared intention of the convention. The first section of the fourth article of the constitution declares the judicial power of this state to be vested in one high court of errors and appeals, and such other courts of law and equity as are thereafter provided for, and in the same article we find a portion of that power given to the circuit courts, and another portion to justices of-the peace. The circuit courts have original jurisdiction in all matters civil and criminal, “but in civil cases only when the principal of the sum in controversy exceeds fifty dollars.” This is obviously a limitation on the powers of that court. It has not, nor can it acquire by the aid of the legislature, jurisdiction in civil cases, when the amount *677is liquidated, under fifty dollars. The 23d section of the same article provides that a competent number of justices of the peace shall be elected in each county, and that “the jurisdiction of justices of the peace shall be limited to causes in which the principal of the amount in controversy shall not exceed fifty dollars.” This is an express grant of jurisdiction, and it is a grant of that residue which was excepted out of the grant to the circuit courts, so that the two sections dispose of the entire jurisdiction of the state in all matters of contract. Jurisdiction is here'given with reference to the subject matter, and not in reference to the persons or character of the parties litigant, and both may be said to be exclusive, the one where the' demand exceeds fifty dollars, and the other when it is less than that sum. If a justice of the peace has not jurisdiction over corporations where the sum demanded is under fifty dollars, it must still be unvested; the circuit courts undoubtedly do not possess it. Such a construction would give a direct denial to the general grant of the judicial power of the state, contained in 1st section of the 4th article. In England, inferior courts are said to take nothing'by implication, or without express grant, because‘the common law courts possessed general jurisdiction over .the realm, and nothing could be taken from them of given concurrently, without an express act of parliament, and that which was not expressly given was supposed to remain with the original depository^ but here both the circuit and justicels court derive their power from the same fountain, and to the one is given all that is denied to the other.
As justices of the peace have undoubted jurisdiction over the subject matter in all cases under fifty dollars, the only point further to be considered is, have they the meáns of carrying out that power? They do not proceed according to the course of the common law, and must therefore be governed by statutory regulations. Hence it is insisted that as they cannot issue the common law process against corporations, they have not jurisdiction over them. By the act of 15th December, 1830, which is declared to be in force by the act of the 2d of March, 1833, justices of the peace are declared to have jurisdiction on liquidated demands of every description where the sum does not exceed fifty dollars, and they are authorised to institute suits by summons or warrant, and *678proceed to judgment and award execution. This law is in substance the same as that which previously existed. The act of 1829, (Condensed Statutes, 188,) provides that all suits and process at law or in equity, thereafter to be issued against any body or bodies corporate, shall be tested and made returnable in the same manner as such writs and process are tested and made returnable, when issued against natural persons. By this act the common law in regard to process against corporations, is virtually repealed, not in its application to particular courts, but as it regards all courts and all cases. The law is as- comprehensive as it could well be made, or at least is as much so as necessary. The obvious intention was to give the same process against corporations in all cases, that is given as against individuals. The provision is general as to “ all suits and process either at law or in equity” to be issued against a body corporate. If justices had not the power before this act to issue process against corporations, it is amply conferred, suits before them being suits at law; and they may now proceed by summons or warrant as against natural persons, by. having the process served as the statute requires. There is nothing in this act which can be construed.to confine its operation to the circuit courts; its application is to “all suits and process,” not to courts. Whatever tribunal or power may institute a suit or issue a process, is equally within its provisions. There is nothing in the last section which limits the general provision. Such parts of that section as may seem to contemplate action which appropriately belongs to the circuit court, were only designed to give practical operation to the statute in all courts; not to limit its operation to particular ones. ' We therefore think the objection to the jurisdiction of the justice unsustainable. The authorities introduced have not been noticed, because the whole question is embraced in the constitutional and statutory provisions.
This seems to have been the only point which received the adjudication of the court below, and we might here stop, as it is the only point which is fairly presented by the record. Several other reasons were assigned in the court below in support of the motion, but we are not called on to decide them, for this reason. They are objections to the sufficiency of the petition for certiorari, which does not constitute a part of the record. The law *679provides for the removal of causes from a justice of the peace to the circuit court, on good cause shown by petition, supported by affidavit. The petition is addressed to the judge to whom the application for the writ is made. It is a matter in pais, and it is for him to determine whether the cause shown is sufficient. If it is deemed so, he awards the writ; and it is the certiorari which brings the case up; not the petition. The law is only directory. If the petition had been in any way material, it should have been placed on the record by inserting it in the bill of exceptions; otherwise it is not a part of the case. The same may be said of the bond, which is also objected to. All matters which do not belong to the record proper, by being an essential part of the proceeding, must be placed on it by bill of exceptions, otherwise they will not be regarded, although they may happen to accompany the record.
The judgment must be reversed and cause remanded.